Name: Council Decision of 10 November 2009 on the conclusion of an Agreement in the form of a Protocol between the European Community and its Member States and the Republic of Lebanon establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part
 Type: Decision
 Subject Matter: international affairs;  trade;  European construction;  economic geography;  cooperation policy;  Asia and Oceania;  international security;  world organisations
 Date Published: 2010-12-14

 14.12.2010 EN Official Journal of the European Union L 328/20 COUNCIL DECISION of 10 November 2009 on the conclusion of an Agreement in the form of a Protocol between the European Community and its Member States and the Republic of Lebanon establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part (2010/771/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 24 February 2006, the Council authorised the Commission to open negotiations with its partners from the Mediterranean region in order to establish a dispute settlement mechanism related to trade provisions. (2) Negotiations have been conducted by the Commission in consultation with the Committee established by Article 133 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) The Commission has finalised negotiations for the conclusion of an Agreement in the form of a Protocol establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part (1). (4) This Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of a Protocol between the European Community and the Republic of Lebanon establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of a Protocol in order to bind the Community. Done at Brussels, 10 November 2009. For the Council The President A. BORG (1) OJ L 143, 30.5.2006, p. 2. Joint Declaration by the European Union and the Republic of Lebanon on the occasion of the signature of the Agreement in the form of a Protocol establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date the European Union exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community in the text of the aforementioned Agreement, signed today, are, where appropriate, to be read as the European Union. DÃ ©claration conjointe de IUnion europÃ ©enne et de la RÃ ©publique libanaise Ã loccasion de la signature de laccord sous forme de protocole instituant un mÃ ©canisme de rÃ ¨glement des diffÃ ©rends relatifs aux dispositions commerciales de laccord euromÃ ©diterranÃ ©en instituant une association entre la CommunautÃ © europÃ ©enne et ses Ã tats membres, dune part, et la RÃ ©publique libanaise, dautre part Ã la suite de lentrÃ ©e en vigueur du traitÃ © de Lisbonne, le 1er dÃ ©cembre 2009, IUnion europÃ ©enne sest substituÃ ©e et a succÃ ©dÃ © Ã la CommunautÃ © europÃ ©enne et, Ã compter de cette date, exerce tous les droits et assume toutes les obligations de la CommunautÃ © europÃ ©enne. Par consÃ ©quent les rÃ ©fÃ ©rences Ã «la CommunautÃ © europÃ ©enne » dans le texte de laccord signÃ © ce jour sentendent, le cas Ã ©chÃ ©ant, comme faites Ã «lUnion europÃ ©enne ». Done at Brussels on 11 November 2010 Fait Ã Bruxelles, le 11 novembre 2010 For the European Union Pour 1Union europÃ ©enne For the Republic of Lebanon Pour la RÃ ©publique libanaise